IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY A. POPE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1857

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 7, 2015.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Timothy A. Pope, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.